                  4:20-cv-01883-RBH                 Date Filed 05/15/20       Entry Number 3          Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District District
                                                    __________   of SouthofCarolina
                                                                            __________

   JEROME WILLAIMS, on behalf of himself and all                    )
           others similarly situated,                               )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )                          4:20-cv-01883-RBH
                                v.                                          Civil Action No.
                                                                    )
                    AIR CHINA LIMITED,                              )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Air China Limited
                                           c/o Zhihang Chi
                                           2131 E Maple Avenue
                                           El Segundo, CA 90245




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Harper Todd Segui
                                           WHITFIELD BRYSON LLP
                                           PO Box 1483
                                           Mount Pleasant, South Carolina 29465
                                           919-600-5000

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               Robin L. Blume
                                                                               CLERK OF COURT

           May 15, 2020
Date:                                                                             s/Sharon Welch Meyer
                                                                                         Signature of Clerk or Deputy Clerk
                   4:20-cv-01883-RBH                     Date Filed 05/15/20     Entry Number 3              Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           u I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                             ; or

           u I returned the summons unexecuted because                                                                               ; or

           u Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:
